Exhibit 10.3

REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT

THIS REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT (this “Agreement”) is entered
into as of July 22, 2019, by Oaktree Acquisition Corp., a Cayman Islands
exempted company (the “Company”) and Oaktree Acquisition Holdings, L.P., a
Cayman Islands exempted limited partnership (the “Sponsor” together with any
person or entity who hereafter becomes a party to this Agreement pursuant to
Section 6.2 of this Agreement, a “Holder” and collectively the “Holders”).

WHEREAS, the Sponsor owns an aggregate of 5,031,250 Class B ordinary shares, par
value $0.0001 per share (the “Founder Shares”) of the Company;

WHEREAS, the Founder Shares will automatically convert into the Company’s
Class A ordinary shares, par value $0.0001 per share (the “Ordinary Shares”), at
the time of the initial Business Combination on a one-for-one basis, subject to
adjustment, on the terms and conditions provided in the Company’s amended and
restated memorandum and articles of association, as the same may be amended from
time to time;

WHEREAS, on July 17, 2019, the Company and the Sponsor entered into that certain
Private Placement Warrants Purchase Agreement, pursuant to which the Sponsor
agreed to purchase 3,666,667 Private Placement Warrants (or up to 4,016,667
Private Placement Warrants if the over-allotment option in connection with the
Company’s initial public offering is exercised in full) in a private placement
transaction occurring simultaneously with the closing of the Company’s initial
public offering; and

WHEREAS, the Company and the Sponsor desire to enter into this Agreement,
pursuant to which the Company shall grant the Sponsor certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    DEFINITIONS. The following capitalized terms used herein have the
following meanings:

“Adverse Disclosure” is defined in Section 3.6.

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

“Board” is defined in Section 3.1.1.

“Business Combination” means the acquisition of direct or indirect ownership
through a merger, share exchange, asset acquisition, share purchase,
reorganization or other similar type of transaction, of one or more businesses
or entities.



--------------------------------------------------------------------------------

“Commission” means the U.S. Securities and Exchange Commission, or any other
federal agency then administering the Securities Act or the Exchange Act.

“Company” is defined in the preamble to this Agreement.

“Demand Registration” is defined in Section 2.1.1.

“Demanding Holder” is defined in Section 2.1.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Form S-3” is defined in Section 2.3.

“Founder Shares” is defined in the preamble to this Agreement and include the
Ordinary Shares issuable upon conversion thereof.

“Founder Shares Lock-up Period” means, with respect to the Founder Shares, the
period ending on the earlier of (A) one year after the completion of the
Company’s initial Business Combination or (B) subsequent to the Business
Combination, (x) if the closing price of the Ordinary Shares equals or exceeds
$12.00 per share (as adjusted for share splits, share capitalizations,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, share exchange or other similar transaction that results in
all of the Company’s shareholders having the right to exchange their Ordinary
Shares for cash, securities or other property.

“Holders” shall have the meaning given in the preamble.

“Holder Indemnified Party” is defined in Section 4.1.

“Indemnified Party” is defined in Section 4.3.

“Indemnifying Party” is defined in Section 4.3.

“Insider Letter” shall mean those certain letter agreements, dated as of
July 22, 2019, by and among the Company, the Sponsor and each of the Company’s
officers, directors and director nominees.

“Maximum Number of Shares” is defined in Section 2.1.4.

“Misstatement” is defined in Section 3.1.12.

“Nominee” is defined in Section 5.1.

“Notices” is defined in Section 6.3.

“Ordinary Shares” is defined in the preamble to this Agreement.

 

2



--------------------------------------------------------------------------------

“Permitted Transferees” means a person or entity to whom a Holder is permitted
to transfer Registrable Securities prior to the expiration of the Founder Shares
Lock-up Period or Private Placement Lock-up Period, as the case may be, under
the Insider Letter and any other applicable agreement between such Holder and
the Company, and to any transferee thereafter.

“Piggy-Back Registration” is defined in Section 2.2.1.

“Private Placement Lock-up Period” means, with respect to Private Placement
Warrants that are held by the Sponsor or its Permitted Transferees, and any of
the Ordinary Shares issued or issuable upon the exercise or conversion of the
Private Placement Warrants and that are held by the Sponsor or its Permitted
Transferees, the period ending 30 days after the completion of the Company’s
initial Business Combination.

“Private Placement Warrants” means the warrants being purchased privately by the
Sponsor simultaneously with the consummation of the Company’s initial public
offering (including to a certain extent in connection with the consummation of
the Underwriters’ over-allotment option related thereto).

“Pro Rata” is defined in Section 2.1.4.

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a Registration Statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such Registration Statement becoming
effective.

“Registrable Securities” mean (i) all of the Ordinary Shares issued or issuable
upon the conversion of any Founder Shares, (ii) all of the Private Placement
Warrants (and Ordinary Shares issuable upon exercise thereof) and (iii) all of
the Working Capital Warrants (and Ordinary Shares issuable upon exercise
thereof). Registrable Securities include any warrants, shares of capital stock
or other securities of the Company issued as a dividend or other distribution
with respect to or in exchange for or in replacement of such Registrable
Securities. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when: (a) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with and pursuant to such Registration Statement;
(b) such securities shall have been otherwise transferred, new certificates for
them not bearing a legend restricting further transfer shall have been delivered
by the Company and subsequent public distribution of them shall not require
Registration under the Securities Act; or (c) such securities shall have ceased
to be outstanding.

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Ordinary
Shares (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).

 

3



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Sponsor” is defined in the preamble to this Agreement.

“Sponsor Director” means an individual elected to the Board that has been
nominated by the Sponsor pursuant to this Agreement.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

“Working Capital Warrants” means the warrants held by the Sponsor, the officers
or directors of the Company or their respective affiliates which may be issued
in repayment of working capital loans made to the Company.

 

  2.

REGISTRATION RIGHTS.

 

  2.1

Demand Registration.

2.1.1    Request for Registration. At any time and from time to time on or after
the date that the Company consummates a Business Combination, Holders of at
least 50% of the then issued and outstanding of Registrable Securities may make
a written demand for Registration under the Securities Act of all or part of
their Registrable Securities (a “Demand Registration”). Any demand for a Demand
Registration shall specify the number of Registrable Securities proposed to be
included in such Registration and the intended method(s) of distribution
thereof. The Company will within 10 days of the Company’s receipt of the Demand
Registration notify all Holders of the demand, and each Holder who wishes to
include all or a portion of such Holder’s Registrable Securities in a
Registration pursuant to the Demand Registration (each such Holder including
shares of Registrable Securities in such Registration, a “Demanding Holder”)
shall so notify the Company within 10 days after the receipt by the Holder of
the notice from the Company. Upon receipt by the Company of any such written
notification, the Demanding Holders shall be entitled to have their Registrable
Securities included in the Demand Registration, subject to Section 2.1.4 and the
provisos set forth in Section 3.1.1. The Company shall not be obligated to
effect more than an aggregate of three (3) Demand Registrations under this
Section 2.1.1 in respect of all Registrable Securities.

2.1.2    Effective Registration. A Registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective by the
Commission and the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, however, that if, after such
Registration Statement has been declared effective, the offering of Registrable
Securities pursuant to a Demand Registration is interfered with by any stop
order or injunction of the Commission or any other governmental agency or court,
the Registration Statement with respect to such Demand Registration will be
deemed not to have been declared effective, unless and until, (i) such stop
order or injunction is removed, rescinded or otherwise terminated, and (ii) a
majority-

 

4



--------------------------------------------------------------------------------

in-interest of the Demanding Holders thereafter affirmatively elect to continue
with such Registration and accordingly notify the Company in writing, but in no
event later than five days of such election; provided, further, that the Company
shall not be obligated to file a second Registration Statement until the
Registration Statement that has been previously filed becomes effective or is
subsequently terminated.

2.1.3    Underwritten Offering. If a majority-in-interest of the Demanding
Holders so elect and such Holders so advise the Company as part of their written
demand for a Demand Registration, the offering of such Registrable Securities
pursuant to such Demand Registration shall be in the form of an underwritten
offering. In such event, the right of any Holder to include its Registrable
Securities in such Registration shall be conditioned upon such Holder’s
participation in such underwritten offering and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Demanding Holders proposing to distribute their securities through such
underwritten offering shall enter into an underwriting agreement in customary
form with the Underwriter or Underwriters selected for such underwritten
offering by the majority-in-interest of the Demanding Holders initiating the
Demand Registration.

2.1.4    Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an underwritten offering pursuant to a Demand Registration, in
good faith, advises the Company and the Demanding Holders in writing that the
dollar amount or number of shares of Registrable Securities which the Demanding
Holders desire to sell, taken together with all other Ordinary Shares or other
securities which the Company desires to sell and the Ordinary Shares, if any, as
to which a Registration has been requested pursuant to separate written
contractual piggy-back registration rights held by other shareholders of the
Company who desire to sell, exceeds the maximum dollar amount or maximum number
of shares that can be sold in such underwritten offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of shares, as applicable, the “Maximum Number of Shares”), then
the Company shall include in such underwritten offering, as follows: (i) the
Registrable Securities as to which Demand Registration has been requested by the
Demanding Holders (pro rata based on the respective number of shares that each
such Demanding Holder has requested be included in such underwritten offering,
regardless of the number of shares held by each such Demanding Holder (such
proportion is referred to herein as “Pro Rata”)) that can be sold without
exceeding the Maximum Number of Shares; (ii) to the extent that the Maximum
Number of Shares has not been reached under the foregoing clause (i), the
Ordinary Shares or other securities that the Company desires to sell for its own
account that can be sold without exceeding the Maximum Number of Shares; and
(iii) to the extent that the Maximum Number of Shares have not been reached
under the foregoing clauses (i) and (ii), the Ordinary Shares or other
securities for the account of other persons that the Company is obligated to
register in a Registration pursuant to separate written contractual arrangements
with such persons and that can be sold without exceeding the Maximum Number of
Shares.

2.1.5    Demand Registration Withdrawal. If a majority-in-interest of the
Demanding Holders disapprove of the terms of any underwritten offering or are
not

 

5



--------------------------------------------------------------------------------

entitled to include all of their Registrable Securities in any underwritten
offering, such majority-in-interest of the Demanding Holders may elect to
withdraw from such Registration by giving written notice to the Company and the
Underwriter or Underwriters of their request to withdraw prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Demand Registration. If the majority-in-interest of the
Demanding Holders withdraws from a proposed underwritten offering relating to a
Demand Registration, then such Registration shall not count as a Demand
Registration provided for in this Section 2.1.

 

  2.2

Piggy-Back Registration.

2.2.1    Piggy-Back Rights. If at any time on or after the date the Company
consummates a Business Combination the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, by the Company for its own account or
for the account of shareholders of the Company (or by the Company and by the
shareholders of the Company including, without limitation, pursuant to
Section 2.1), other than a Registration Statement (i) filed in connection with
any employee stock option or other benefit plan, (ii) for an exchange offer or
offering of securities solely to the Company’s existing shareholders, (iii) for
an offering of debt that is convertible into equity securities of the Company or
(iv) for a dividend reinvestment plan, then the Company shall (x) give written
notice of such proposed filing to the Holders as soon as practicable but in no
event less than seven days before the anticipated filing date of such
Registration Statement, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, of the offering, and (y) offer to the Holders in such notice the
opportunity to register the sale of such number of shares of Registrable
Securities as such Holders may request in writing within five days following
receipt of such notice (such Registration, a “Piggy-Back Registration”). The
Company shall, in good faith, cause such Registrable Securities to be included
in such Piggy-Back Registration and shall use its best efforts to cause the
managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Registrable Securities requested by the Holders pursuant to this
Subsection 2.2.1 to be included in a Piggy-Back Registration on the same terms
and conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All Holders proposing to distribute their Registrable Securities through a
Piggy-Back Registration that involves an Underwriter or Underwriters shall enter
into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such Piggy-Back Registration.

2.2.2    Reduction of Offering. If the managing Underwriter or Underwriters for
a Piggy-Back Registration that is to be an underwritten offering advises the
Company and the Holders in writing that the dollar amount or number of Ordinary
Shares which the Company desires to sell, taken together with (i) the Ordinary
Shares, if any, as to which Registration has been demanded pursuant to separate
written contractual arrangements with persons or entities other than the Holders
hereunder, (ii) the Registrable

 

6



--------------------------------------------------------------------------------

Securities as to which Registration has been requested under this Section 2.2,
and (iii) the Ordinary Shares, if any, as to which Registration has been
requested pursuant to the written contractual piggy-back registration rights of
other shareholders of the Company, exceeds the Maximum Number of Shares, then
the Company shall include in any such Registration:

a)    If the Registration is undertaken for the Company’s account: (A) the
Ordinary Shares or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Shares; (B) to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (A),
the Ordinary Shares or other securities, if any, comprised of Registrable
Securities, as to which Registration has been requested pursuant to the
applicable written contractual piggy-back registration rights of such security
holders, Pro Rata, that can be sold without exceeding the Maximum Number of
Shares; and (C) to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (A) and (B), Ordinary Shares or other
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual piggy-back registration rights with
such persons and that can be sold without exceeding the Maximum Number of
Shares; and

b)    If the Registration is a “demand” registration undertaken at the demand of
persons or entities other than the Holders: (A) the Ordinary Shares or other
securities for the account of the demanding persons that can be sold without
exceeding the Maximum Number of Shares; (B) to the extent that the Maximum
Number of Shares has not been reached under the foregoing clause (A),
collectively the Ordinary Shares or other securities comprised of Registrable
Securities, Pro Rata, as to which Registration has been requested pursuant to
the terms hereof, as applicable, that can be sold without exceeding the Maximum
Number of Shares; (C) to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (A) and (B), the Ordinary Shares or
other securities that the Company desires to sell for its own account that can
be sold without exceeding the Maximum Number of Shares; and (D) to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (A), (B) and (C), the Ordinary Shares or other securities for the
account of other persons that the Company is obligated to register pursuant to
written contractual arrangements with such persons, that can be sold without
exceeding the Maximum Number of Shares.

2.2.3    Withdrawal. Any Holder may elect to withdraw such Holder’s request for
inclusion of Registrable Securities in any Piggy-Back Registration by giving
written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Piggy-Back Registration. The Company (whether on its own
determination or as the result of a request for withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a Registration
Statement filed with the Commission in connection with a Piggy-Back Registration
at any time prior to the effectiveness of such Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the Holders in connection with such Piggy-Back Registration as provided in
Section 3.3.

 

7



--------------------------------------------------------------------------------

2.2.4    Unlimited Piggy-Back Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.

2.3    Registrations on Form S-3. The Holders of at least 50% of the number of
Registrable Securities may at any time and from time to time, pursuant to Rule
415 under the Securities Act (or any successor rule promulgated thereafter by
the Commission), request in writing that the Company register the resale of any
or all of such Registrable Securities on Form S-3 or any similar short-form
Registration Statement which may be available at such time (“Form S-3”);
provided, however, that the Company shall not be obligated to effect such
request through an underwritten offering. Upon receipt of such written request,
the Company will promptly give written notice of the proposed Registration to
all other Holders, and each Holder who thereafter wishes to include all or a
portion of such Holder’s Registrable Securities in such Registration shall so
notify the Company, in writing, within 5 days after the receipt by the Holder of
the notice from the Company, and, as soon as practicable thereafter but not more
than 10 days after the Company’s initial receipt of such written request for a
registration, effect the registration of all or such portion of such Holder’s or
Holders’ Registrable Securities as are specified in such request, together with
all or such portion of the Registrable Securities or other securities of the
Company, if any, of any other Holder or Holders joining in such request;
provided, however, that the Company shall not be obligated to effect any such
registration pursuant to this Section 2.3 if: (i) Form S-3 is not available for
such offering or the Company is not eligible to use Form S-3; or (ii) the
Holders, together with the holders of any other securities of the Company
entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at any aggregate price to the
public of less than $20,000,000. Registrations effected pursuant to this
Section 2.3 shall not be counted as Demand Registrations effected pursuant to
Section 2.1.

2.4    Restrictions on Registration Rights. Notwithstanding anything to the
contrary contained in this Agreement, no Registration shall be effected or
permitted and no Registration Statement shall become effective, with respect to
any Registrable Securities held by any Holder, until after the expiration of the
Founder Shares Lock-Up Period or the Private Placement Lock-Up Period, as the
case may be.

 

  3.

REGISTRATION PROCEDURES.

3.1    Filings; Information. Whenever the Company is required to effect a
Registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

3.1.1    Filing Registration Statement. The Company shall, as expeditiously as
possible and in any event within 60 days after receipt of a request for a Demand
Registration pursuant to Section 2.1, prepare and file with the Commission a
Registration Statement on any form for which the Company then qualifies or which
counsel for the Company shall deem appropriate and which form shall be available
for the sale of all Registrable Securities to be registered thereunder in
accordance with the intended

 

8



--------------------------------------------------------------------------------

method(s) of distribution thereof, and shall use its best efforts to cause such
Registration Statement to become and remain effective for the period required by
Section 3.1.3; provided, however, that the Company shall have the right to defer
any Demand Registration for up to 90 days, and any Piggy-Back Registration for
such period as may be applicable to deferment of any demand registration to
which such Piggy-Back Registration relates, in each case if the Company shall
furnish to the Holders a certificate signed by the Chief Executive Officer of
the Company stating that, in the good faith judgment of the Board of Directors
of the Company (the “Board”), it would be materially detrimental to the Company
and its shareholders for such Registration Statement to be effected at such
time; provided further, however, that the Company shall not have the right to
exercise the right set forth in the immediately preceding proviso more than once
in any 365-day period in respect of a Demand Registration hereunder.

3.1.2    Copies. The Company shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
the Holders whose Registrable Securities are included in such Registration, and
such Holders’ legal counsel, copies of such Registration Statement as proposed
to be filed, each amendment and supplement to such Registration Statement (in
each case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as such Holders or legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders.

3.1.3    Amendments and Supplements. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement (which period shall not exceed the sum of one
hundred eighty (180) days plus any period during which any such disposition is
interfered with by any stop order or injunction of the Commission or any
governmental agency or court) or such securities have been withdrawn.

3.1.4    Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two business days after such filing,
notify the Holders whose Registrable Securities are included in such
Registration Statement of such filing, and shall further notify such Holders
promptly and confirm such advice in writing in all events within two business
days of the occurrence of any of the following: (i) when such Registration
Statement becomes effective; (ii) when any post-effective amendment to such
Registration Statement becomes effective; (iii) the issuance or threatened
issuance by the Commission of any stop order (and the Company shall take all
actions required to prevent the entry of such stop order or to remove it if
entered); and (iv) any request by the Commission for any amendment or supplement
to such Registration Statement or any prospectus relating thereto or for
additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to

 

9



--------------------------------------------------------------------------------

such prospectus so that, as thereafter delivered to the purchasers of the
securities covered by such Registration Statement, such prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and promptly make available to the Holders whose Registrable
Securities are included in such Registration Statement any such supplement or
amendment; except that before filing with the Commission a Registration
Statement or prospectus or any amendment or supplement thereto, including
documents incorporated by reference, the Company shall furnish to the Holders
whose Registrable Securities are included in such Registration Statement and to
the legal counsel for any such Holders, copies of all such documents proposed to
be filed sufficiently in advance of filing to provide such Holders and legal
counsel with a reasonable opportunity to review such documents and comment
thereon, and the Company shall not file any Registration Statement or prospectus
or amendment or supplement thereto, including documents incorporated by
reference, to which such Holders or their legal counsel shall reasonably object.

3.1.5    Securities Laws Compliance. Prior to any public offering of Registrable
Securities, the Company shall use its best efforts to (i) register or qualify
the Registrable Securities covered by the Registration Statement under such
securities or “blue sky” laws of such jurisdictions in the United States as the
Holders whose Registrable Securities are included in such Registration Statement
(in light of their intended plan of distribution) may request and (ii) take such
action necessary to cause such Registrable Securities covered by the
Registration Statement to be registered with or approved by such other
governmental authorities or securities exchanges, including the New York Stock
Exchange, as may be necessary by virtue of the business and operations of the
Company and do any and all other acts and things that may be necessary or
advisable to enable the Holders whose Registrable Securities are included in
such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify or take any action to which it would
be subject to general service of process or to taxation in any such jurisdiction
where it is not then otherwise so subject.

3.1.6    Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the Holders
whose Registrable Securities are included in such Registration Statement. No
Holder whose Registrable Securities are included in such Registration Statement
shall be required to make any representations or warranties in the underwriting
agreement except, if applicable, with respect to such Holder’s organization,
good standing, authority, title to Registrable Securities, lack of conflict of
such sale with such Holder’s material agreements and organizational documents,
and with respect to written information relating to such Holder that such Holder
has furnished in writing expressly for inclusion in such Registration Statement.

 

10



--------------------------------------------------------------------------------

3.1.7    Cooperation. The principal executive officer of the Company, the
principal financial officer of the Company, the principal accounting officer of
the Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

3.1.8    Records. The Company shall make available for inspection by the Holders
whose Registrable Securities are included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other professional retained by any
Holder whose Registrable Securities are included in such Registration Statement
or any Underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any of them in connection with such Registration Statement.

3.1.9    Opinions and Comfort Letters. (i) The Company shall, on the date the
Registrable Securities are delivered for sale pursuant to a Registration, obtain
an opinion and negative assurance letter, dated such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
Holders thereof, the placement agent or sales agent, if any, and the
Underwriters, if any, covering such legal matters with respect to the
Registration in respect of which such opinion is being given as such Holders,
placement agent, sales agent, or Underwriter may reasonably request and as are
customarily included in such opinions and negative assurance letters, and
reasonably satisfactory to a majority-in-interest of the participating Holders.
(ii) The Company shall obtain a “cold comfort” letter from the Company’s
independent registered public accountants in the event that a Registration is an
underwritten offering, in customary form and covering such matters of the type
customarily covered by “cold comfort” letters as the managing Underwriter may
reasonably request, and reasonably satisfactory to a majority-in-interest of the
participating Holders.

3.1.10    Listing. The Company shall use its best efforts to cause all
Registrable Securities included in any Registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the Holders of a majority-in-interest of the Registrable Securities included in
such Registration.

3.1.11    Transfer Agent. The Company shall provide a transfer agent or warrant
agent, as applicable, and registrar for all such Registrable Securities no later
than the effective date of the Registration Statement.

3.1.12    Misstatements. The Company shall notify the Holders at any time when a
prospectus relating to such Registration Statement is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus

 

11



--------------------------------------------------------------------------------

included in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or an omission to state a material fact required to
be stated in a Registration Statement or prospectus, or necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading (a “Misstatement”), and then to correct such Misstatement.

3.1.13    Road Show. If the Registration involves Registrable Securities
involving gross proceeds in excess of $50,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” and analyst or investor presentations and such other selling or
other informational meetings organized by the Underwriter that may be reasonably
requested by the Underwriter in any underwritten offering, with all
out-of-pocket costs and expenses incurred by the Company or such officers in
connection with such attendance and participation to be paid by the Company.

3.1.14    FINRA. The Company shall cooperate with each Underwriter participating
in the disposition of such Registrable Securities and Underwriters’ counsel in
connection with any filings required to be made with The Financial Industry
Regulatory Authority, Inc., including using commercially reasonable efforts to
obtain pre-clearance and pre-approval of the Registration Statement and
applicable prospectus upon filing with the Commission.

3.1.15    Certificated Securities. The Company shall, in the case of
certificated Registrable Securities, cooperate with the Holders and the managing
Underwriters to facilitate the timely preparation and delivery of certificates
(not bearing any legends) representing Registrable Securities to be sold after
receiving written representations from the Holders participating in such
offering that the Registrable Securities represented by the certificates so
delivered by such Holders will be transferred in accordance with the
Registration Statement, and enable such Registrable Securities to be in such
denominations and registered in such names as such Holders or managing
Underwriters may reasonably request at least two business days prior to any sale
of such Registrable Securities.

3.1.16    Further Assurances. The Company shall otherwise, in good faith,
cooperate reasonably with, and take such customary actions as may reasonably be
requested by the Holders, in connection with such Registration.

3.2    Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3.1.4(iv), or, in the case of a resale Registration on Form S-3 pursuant
to Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Board, of the ability of all
“insiders” covered by such program to transact in the Company’s securities
because of the existence of material non-public information, each Holder whose
Registrable Securities are included in any Registration shall immediately
discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such Holder
receives the supplemented or amended prospectus contemplated by
Section 3.1.4(iv) or the restriction on the ability of “insiders” to transact in
the Company’s securities is removed, as

 

12



--------------------------------------------------------------------------------

applicable, and, if so directed by the Company, each such Holder will deliver to
the Company all copies, other than permanent file copies then in such Holder’s
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice.

3.3    Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2.1, any
Piggy-Back Registration pursuant to Section 2.2, and any Registration on Form
S-3 effected pursuant to Section 2.3, and all expenses incurred in performing or
complying with its other obligations under this Agreement, whether or not the
Registration Statement becomes effective, including, without limitation: (i) all
Registration and filing fees and fees of any securities exchange on which
Registrable Securities are then listed; (ii) fees and expenses of compliance
with securities or “blue sky” laws (including fees and disbursements of counsel
for the Underwriters in connection with blue sky qualifications of the
Registrable Securities); (iii) printing, messenger, telephone and delivery
expenses; (iv) the Company’s internal expenses (including, without limitation,
all salaries and expenses of its officers and employees); (v) the fees and
expenses incurred in connection with the listing of the Registrable Securities
as required by Section 3.1.10; (vi) Financial Industry Regulatory Authority
fees; (vii) fees and disbursements of counsel for the Company and fees and
expenses for independent certified public accountants retained by the Company
(including the expenses or costs associated with the delivery of any opinions or
comfort letters requested pursuant to Section 3.1.9); (viii) the fees and
expenses of any special experts retained by the Company in connection with such
Registration; and (ix) the fees and expenses of one legal counsel selected by
the Holders of a majority-in-interest of the Registrable Securities included in
such Registration. The Company shall have no obligation to pay any underwriting
discounts or selling commissions attributable to the Registrable Securities
being sold by the Holders thereof, which underwriting discounts or selling
commissions shall be borne by such Holders. Additionally, in an underwritten
offering, all selling shareholders and the Company shall bear the expenses of
the Underwriter pro rata in proportion to the respective amount of shares each
is selling in such offering.

3.4    Information. The Holders shall provide such information as may reasonably
be requested by the Company, or the managing Underwriter, if any, in connection
with the preparation of any Registration Statement, including amendments and
supplements thereto, in order to effect the Registration of any Registrable
Securities under the Securities Act pursuant to Section 2 and in connection with
the Company’s obligation to comply with federal and applicable state securities
laws.

3.5    Requirements for Participation in Underwritten Offerings. No person may
participate in any underwritten offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, stock powers, underwriting agreements and other customary documents
as may be reasonably required under the terms of such underwriting arrangements.

3.6    Suspension of Sales; Adverse Disclosure. Upon receipt of written notice
from the Company that a Registration Statement or prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until it has received

 

13



--------------------------------------------------------------------------------

copies of a supplemented or amended prospectus correcting the Misstatement (it
being understood that the Company hereby covenants to prepare and file such
supplement or amendment as soon as practicable after the time of such notice),
or until it is advised in writing by the Company that the use of the prospectus
may be resumed. If the filing, initial effectiveness or continued use of a
Registration Statement in respect of any Registration at any time would require
the Company to make an Adverse Disclosure (as defined below) or would require
the inclusion in such Registration Statement financial statements that are
unavailable to the Company for reasons beyond the Company’s control, the Company
may, upon giving prompt written notice of such action to the Holders, delay the
filing or initial effectiveness of, or suspend use of, such Registration
Statement for the shortest period of time, but in no event more than 30 days,
determined in good faith by the Company to be necessary for such purpose. In the
event the Company exercises its rights under the preceding sentence, the Holders
agree to suspend, immediately upon their receipt of the notice referred to
above, their use of the prospectus relating to any Registration in connection
with any sale or offer to sell Registrable Securities. The Company shall
immediately notify the Holders of the expiration of any period during which it
exercised its rights under this Section 3.6. “Adverse Disclosure” shall mean any
public disclosure of material non-public information, which disclosure, in the
good faith judgment of the Chief Executive Officer or principal financial
officer of the Company, after consultation with counsel to the Company,
(i) would be required to be made in any Registration Statement or prospectus in
order for the applicable Registration Statement or prospectus not to contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein (in the case of any prospectus and any
preliminary prospectus, in the light of the circumstances under which they were
made) not misleading, (ii) would not be required to be made at such time if the
Registration Statement were not being filed, and (iii) the Company has a bona
fide business purpose for not making such information public.

3.7    Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings. The Company further covenants that it
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Ordinary Shares
held by such Holder without Registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (to the extent such exemptions are applicable to the Company), as
such rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission, including providing any legal opinions.
Upon the request of any Holder, the Company shall deliver to such Holder a
written certification of a duly authorized officer as to whether it has complied
with such requirements.

 

  4.

INDEMNIFICATION AND CONTRIBUTION.

4.1    Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, and each of their respective officers, employees,
affiliates, directors, partners, members, attorneys and agents, and each person,
if any, who controls such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act)

 

14



--------------------------------------------------------------------------------

(each, a “Holder Indemnified Party”), from and against any expenses, losses,
judgments, claims, damages or liabilities, whether joint or several, arising out
of or based upon any untrue statement (or allegedly untrue statement) of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to such Registration
Statement, or arising out of or based upon any omission (or alleged omission) to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Company of the
Securities Act or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such Registration; and the Company shall promptly reimburse
the Holder Indemnified Party for any legal and any other expenses reasonably
incurred by such Holder Indemnified Party in connection with investigating and
defending any such expense, loss, judgment, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such expense, loss, claim, damage or liability arises out of or
is based upon any untrue statement or allegedly untrue statement or omission or
alleged omission made in such Registration Statement, preliminary prospectus,
final prospectus, or summary prospectus, or any such amendment or supplement, in
reliance upon and in conformity with information furnished to the Company, in
writing, by such selling Holder expressly for use therein. The Company also
shall indemnify any Underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members and agents and each person who controls
such Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.

4.2    Indemnification by Holders. Each selling Holder will, in the event that
any Registration is being effected under the Securities Act pursuant to this
Agreement of any Registrable Securities held by such selling Holder, indemnify
and hold harmless the Company, each of its directors and officers and each
Underwriter (if any), and each other selling Holder and each other person, if
any, who controls another selling Holder or such Underwriter within the meaning
of the Securities Act, against any losses, claims, judgments, damages or
liabilities, whether joint or several, insofar as such losses, claims,
judgments, damages or liabilities (or actions in respect thereof) arise out of
or are based upon any untrue statement or allegedly untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission or the alleged
omission to state a material fact required to be stated therein or necessary to
make the statement therein not misleading, if the statement or omission was made
in reliance upon and in conformity with information furnished in writing to the
Company by such selling Holder expressly for use therein, and shall reimburse
the Company, its directors and officers, and each other selling Holder or
controlling person for any legal or other expenses reasonably incurred by any of
them in connection with investigation or defending any such loss, claim, damage,
liability or action. Each selling Holder’s indemnification obligations hereunder
shall be several and not joint and shall be limited to the amount of any net
proceeds actually received by such selling Holder. Each selling Holder shall
indemnify any Underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members and agents and each person who controls
such Underwriter to the same extent as provided in the foregoing with respect to
indemnification of the Company.

 

15



--------------------------------------------------------------------------------

4.3    Conduct of Indemnification Proceedings. Promptly after receipt by any
person of any notice of any loss, claim, damage or liability or any action in
respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other person for indemnification hereunder, notify such other
person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 

  4.4

Contribution.

4.4.1    If the indemnification provided for in the foregoing Sections 4.1, 4.2
and 4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material

 

16



--------------------------------------------------------------------------------

fact relates to information supplied by such Indemnified Party or such
Indemnifying Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

4.4.2    The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.
The amount paid or payable by an Indemnified Party as a result of any loss,
claim, damage, liability or action referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no Holder shall be required
to contribute any amount in excess of the dollar amount of the net proceeds
(after payment of any underwriting fees, discounts, commissions or taxes)
actually received by such Holder from the sale of Registrable Securities which
gave rise to such contribution obligation. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

4.5    Survival. The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Party or any officer, director or controlling person
of such Indemnified Party and shall survive the transfer of securities.

5.    SHAREHOLDER RIGHTS. Subject to the terms and conditions of this Agreement,
at any time and from time to time on or after the date that the Company
consummates a Business Combination and for so long as the Sponsor holds any
Registrable Securities:

5.1    The Sponsor shall have the right, but not the obligation, to designate
three individuals to be appointed or nominated, as the case may be, for election
to the Board (including any successor, each, a “Nominee”) by giving written
notice to the Company on or before the time such information is reasonably
requested by the Board or the Nominating Committee for inclusion in a proxy
statement for a meeting of shareholders provided to the Sponsor.

5.2    The Company will, as promptly as practicable, use its best efforts to
take all necessary and desirable actions (including, without limitation, calling
special meetings of the Board and the shareholders and recommending, supporting
and soliciting proxies) so that there are three Sponsor Directors serving on the
Board at all times.

5.3    The Company shall, to the fullest extent permitted by applicable law, use
its best efforts to take all actions necessary to ensure that: (i) each Nominee
is included in the Board’s slate of nominees to the shareholders of the Company
for each election of Directors; and (ii) each Nominee is included in the proxy
statement prepared by management of the Company in connection with soliciting
proxies for every meeting of the shareholders of the Company called with respect
to the election of members of the Board, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
shareholders of the Company or the Board with respect to the election of members
of the Board.

 

17



--------------------------------------------------------------------------------

5.4    If a vacancy occurs because of the death, disability, disqualification,
resignation, or removal of a Sponsor Director or for any other reason, the
Sponsor shall be entitled to designate such person’s successor, and the Company
will, as promptly as practicable following such designation, use its best
efforts to take all necessary and desirable actions, to the fullest extent
permitted by law, within its control such that such vacancy shall be filled with
such successor Nominee.

5.5    If a Nominee is not elected because of such Nominee’s death, disability,
disqualification, withdrawal as a nominee or for any other reason, the Sponsor
shall be entitled to designate promptly another Nominee and the Company will
take all necessary and desirable actions within its control such that the
director position for which such Nominee was nominated shall not be filled
pending such designation or the size of the Board shall be increased by one and
such vacancy shall be filled with such successor Nominee as promptly as
practicable following such designation.

5.6    As promptly as reasonably practicable following the request of any
Sponsor Director, the Company shall enter into an indemnification agreement with
such Sponsor Director, in the form entered into with the other members of the
Board. The Company shall pay the reasonable, documented out-of-pocket expenses
incurred by the Sponsor Director in connection with his or her services provided
to or on behalf of the Company, including attending meetings or events attended
explicitly on behalf of the Company at the Company’s request.

5.7    The Company shall (i) purchase directors’ and officers’ liability
insurance in an amount determined by the Board to be reasonable and customary
and (ii) for so long as a Sponsor Director serves as a Director of the Company,
maintain such coverage with respect to such Sponsor Director; provided that upon
removal or resignation of such Sponsor Director for any reason, the Company
shall take all actions reasonably necessary to extend such directors’ and
officers’ liability insurance coverage for a period of not less than six years
from any such event in respect of any act or omission occurring at or prior to
such event.

5.8    For so long as a Sponsor Director serves as a Director of the Company,
the Company shall not amend, alter or repeal any right to indemnification or
exculpation covering or benefiting any Director nominated pursuant to this
Agreement as and to the extent consistent with applicable law, whether such
right is contained in the Company’s memorandum and articles of association, as
amended, or another document (except to the extent such amendment or alteration
permits the Company to provide broader indemnification or exculpation rights on
a retroactive basis than permitted prior thereto).

5.9    Each Nominee may, but does not need to qualify as “independent” pursuant
to listing standards of the New York Stock Exchange.

5.10    Any Nominee will be subject to the Company’s customary due diligence
process, including its review of a completed questionnaire and a background
check. Based on the foregoing, the Company may object to any Nominee provided
(a) it does so in good faith, and (b)

 

18



--------------------------------------------------------------------------------

such objection is based upon any of the following: (i) such Nominee was
convicted in a criminal proceeding or is a named subject of a pending criminal
proceeding (excluding traffic violations and other minor offenses), (ii) such
Nominee was the subject of any order, judgment, or decree not subsequently
reversed, suspended or vacated of any court of competent jurisdiction,
permanently or temporarily enjoining such proposed director from, or otherwise
limiting, the following activities: (A) engaging in any type of business
practice, or (B) engaging in any activity in connection with the purchase or
sale of any security or in connection with any violation of federal or state
securities laws, (iii) such Nominee was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such person to engage in any activity described in clause (ii)(B), or
to be associated with persons engaged in such activity, (iv) such proposed
director was found by a court of competent jurisdiction in a civil action or by
the Commission to have violated any federal or state securities law, and the
judgment in such civil action or finding by the Commission has not been
subsequently reversed, suspended or vacated, or (v) such proposed director was
the subject of, or a party to any federal or state judicial or administrative
order, judgment, decree, or finding, not subsequently reversed, suspended or
vacated, relating to a violation of any federal or state securities laws or
regulations. In the event the Board reasonably finds the Nominee to be
unsuitable based upon one or more of the foregoing clauses (i) through (v) and
reasonably objects to the identified director, Sponsor shall be entitled to
propose a different nominee to the Board within 30 calendar days of the
Company’s notice to Sponsor of its objection to the Nominee and such replacement
Nominee shall be subject to the review process outlined above.

5.11    The Company shall take all necessary action to cause a Nominee chosen by
the Sponsor, at the request of such Nominee to be elected to the board of
directors (or similar governing body) of each material operating subsidiary of
the Company. The Nominee, as applicable, shall have the right to attend (in
person or remotely) any meetings of the board of directors (or similar governing
body or committee thereof) of each subsidiary of the Company.

 

  6.

MISCELLANEOUS.

6.1    Other Registration Rights. The Company represents and warrants that no
person, other than a Holder, has any right to require the Company to register
any shares of the Company’s capital stock for sale or to include shares of the
Company’s capital stock in any Registration filed by the Company for the sale of
shares of capital stock for its own account or for the account of any other
person. Further, the Company represents and warrants that this Agreement
supersedes any other registration rights agreement or agreement with similar
terms and conditions and in the event of a conflict between any such agreement
or agreements and this Agreement, the terms of this Agreement shall prevail.

6.2    Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part, other than with the written consent of
Holders representing at least 50% of the Registrable Securities. Prior to the
expiration of the Founder Shares Lock-up Period or the Private Placement Lock-up
Period, as the case may be, no Holder may assign or delegate such Holder’s
rights, duties or obligations under this Agreement, in whole or in part, except
in connection with a transfer of Registrable Securities by such Holder to a
Permitted Transferee but

 

19



--------------------------------------------------------------------------------

only if such Permitted Transferee agrees to become bound by the transfer
restrictions set forth in this Agreement. This Agreement and the provisions
hereof shall be binding upon and shall inure to the benefit of each of the
parties and the permitted assigns of the Holder or of any assignee of the
Holder, which shall include Permitted Transferees. This Agreement is not
intended to confer any rights or benefits on any persons that are not party
hereto other than as expressly set forth in Article 4 and this Section 6.2. No
assignment by any party hereto of such party’s rights, duties and obligations
hereunder shall be binding upon or obligate the Company unless and until the
Company shall have received (i) written notice of such assignment and (ii) the
written agreement of the assignee, in a form reasonably satisfactory to the
Company, to be bound by the terms and provisions of this Agreement (which may be
accomplished by an addendum or certificate of joinder to this Agreement). Any
transfer or assignment made other than as provided in this Section 6.2 shall be
null and void.

6.3    Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, addressed as set forth below,
or to such other address as such party shall have specified most recently by
written notice. Notice shall be deemed given on the date of service or
transmission if personally served; provided, that if such service or
transmission is not on a business day or is after normal business hours, then
such notice shall be deemed given on the next business day. Notice otherwise
sent as provided herein shall be deemed given on the next business day following
timely delivery of such notice to a reputable air courier service with an order
for next-day delivery.

To the Company:

Oaktree Acquisition Corp.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn: Christian O. Nagler

Peter S. Seligson

To the Sponsor, to:

Oaktree Acquisition Holdings, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

To any other Holder, to such Holder’s address as set forth in the books and
records of the Company.

 

20



--------------------------------------------------------------------------------

6.4    Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

6.5    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

6.6    Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

6.7    Modifications and Amendments. Upon the written consent of the Company and
the Holders of at least sixty-six and two-thirds percent (66-2/3%) of the
Registrable Securities at the time in question, compliance with any of the
provisions, covenants and conditions set forth in this Agreement may be waived,
or any of such provisions, covenants or conditions may be amended or modified;
provided, however, that notwithstanding the foregoing, any amendment hereto or
waiver hereof that adversely affects one Holder, solely in its capacity as a
Holder, in a manner that is materially different from the other Holders (in such
capacity) shall require the consent of the Holder so affected. No course of
dealing between any Holders or the Company and any other party hereto or any
failure or delay on the part of a Holder or the Company in exercising any rights
or remedies under this Agreement shall operate as a waiver of any rights or
remedies of any Holder or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party.

6.8    Titles and Headings. Titles and headings of sections of this Agreement
are for convenience only and shall not affect the construction of any provision
of this Agreement.

6.9    Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

6.10    Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Holders may

 

21



--------------------------------------------------------------------------------

proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement or for
an injunction against the breach of any such term or in aid of the exercise of
any power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

6.11    Governing Law. This Agreement shall be governed by, interpreted under,
and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

6.12    Waiver of Trial by Jury. Each party hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the Sponsor in the negotiation,
administration, performance or enforcement hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration and Shareholder
Rights Agreement to be executed and delivered by their duly authorized
representatives as of the date first written above.

 

OAKTREE ACQUISITION CORP.

By:

 

/s/ Alexander Taubman

 

Name: Alexander Taubman

 

Title:   President and Chief Financial Officer

SPONSOR: OAKTREE ACQUISITION HOLDINGS, L.P.

By: Oaktree Acquisition Holdings GP Ltd., its general partner

By: Oaktree Capital Management, L.P., its Director

By:

 

/s/ Brian Price

 

Name: Brian Price

 

Title:   Vice President

By:

 

/s/ Jordan Mikes

 

Name: Jordan Mikes

 

Title:   Senior Vice President